Cite as 2017 Ark. App. 208


                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CR-16-753


                                                   Opinion Delivered   April 5, 2017

RICHARD RAYMOND RESSLER                            APPEAL FROM THE CRAIGHEAD
                   APPELLANT                       COUNTY CIRCUIT COURT,
                                                   WESTERN DISTRICT
                                                   [NO. 16CR-14-898]
V.
                                                   HONORABLE VICTOR L. HILL,
                                                   JUDGE
STATE OF ARKANSAS
                                 APPELLEE          AFFIRMED


                               LARRY D. VAUGHT, Judge

       Appellant Richard Ressler appeals his conviction by a Craighead County jury for rape,

a Class Y felony. We affirm.

       Ressler was charged with raping his daughter. Prior to trial, the court held a hearing on

Ressler’s motion to suppress evidence. Ressler asked that the court exclude any evidence

stemming from statements he gave to law enforcement without having been fully advised of

his rights; all evidence stemming from his arrest, which he claimed was made without probable

cause and was the product of an improper warrant; and any evidence of pretrial identifications.

Jonesboro Police Detective Racy testified that he worked the case and had drafted the arrest

warrant based on his separate interviews with the victim and her mother. Racy testified that

he searched Ressler’s home on Holtom Street and recovered numerous items described to him

by Ressler’s daughter as having been involved in the sexual assaults. Detective Racy then

interviewed Ressler at the Jonesboro Police Department. The detective stated that he read
                                 Cite as 2017 Ark. App. 208

Ressler the standard rights form and had him initial and sign it. Ressler acknowledged that he

understood his rights. The interview was recorded, and the recording was played at the hearing.

In it, Ressler states that he understands his Miranda rights and has “no problem with this.” In

the interview, Ressler never said anything directly incriminating, but he did acknowledge that

his ex-wife had previously accused him of sexually molesting his daughter. He discussed his

history of depression and suicidal thoughts. He stated that he and his daughter had not spoken

in months and that her mother had manipulated her into turning against him. The detective

also testified that items were taken from Ressler’s daughter’s home on Pine Street with her

permission.

       During the suppression hearing, the defense went into detailed questioning about what

had been removed from Ressler’s daughter’s home prior to Ressler’s arrest. When challenged

as to the relevancy of that line of questioning, the defense argued that it was “trying to show

the sequence of what happened,” because “it will be our ultimate argument that things

acquired prior to the time of the search should be suppressed.” The defense then questioned

the detective about the timing of the search of Ressler’s home, arguing that it had occurred

prior to the issuance of the search warrant, which the detective denied (he clarified that the

items were removed from Ressler’s daughter’s home prior to the search warrant being issued

and that Ressler may have been arrested prior to the warrant but that no search was conducted

of Ressler’s home prior to issuance of the warrant). The defense also argued that Ressler’s

statement to police should be suppressed because he was not notified why he was being

detained and questioned and that he was not free to go. The court denied the motion to




                                              2
                                 Cite as 2017 Ark. App. 208

suppress, stating that Rules 12.5 and 13 did not require such notice. The State agreed that

Ressler’s prior convictions would not be mentioned.

       During the trial, Sergeant Lane Holmes with the Jonesboro Police Department testified

that he was working the desk when Ressler’s daughter and her mother came in and stated that

they wanted to report a crime. He testified that Ressler’s daughter was visibly upset and that

it took him a few minutes to calm her down. He testified that Ressler’s daughter did most of

the talking and that he had both women write out their own statements in their own words.

Detective Racy testified that he interviewed Ressler’s daughter and her mother separately. He

then drafted a probable-cause affidavit based on which a bench warrant was issued for

Ressler’s arrest.

       Detective Racy testified that he arrested Ressler, then he went to Ressler’s daughter’s

home on Pine Street, and with Ressler’s daughter’s permission, took photos and collected

evidence. He then went back to the station and completed a search warrant for Ressler’s home.

He acknowledged that he had taken photos of Ressler’s home when he was previously there

to arrest Ressler. The defense objected to the introduction of “any items based on the evidence

that was taken from [Ressler’s home] or any pictures [Detective Racy] may have taken,” which

the court denied. The State then admitted into evidence photographs of Ressler’s home,

including pictures of olive oil in his nightstand and a “The Law of Attraction” CD on a dresser.

Detective Racy stated that he did not confiscate those items until later, when he returned with

a search warrant. Again, the defense objected, stating only “that is part of the motion to

suppress the statement made yesterday, and so we renew our objection,” without ever

explaining its basis. The court again denied the motion, and the detective testified to the items


                                               3
                                  Cite as 2017 Ark. App. 208

he collected from Ressler’s home, which included olive oil, “The Law of Attraction” CD, “The

Book of Life,” and computer components. Detective Racy testified that the purpose of taking

those items was to corroborate Ressler’s daughter’s statements. The court sustained the

defense’s objection to admitting into evidence a copy of the search warrant but allowed

admission of the items obtained from Ressler’s home pursuant to the warrant. The recording

of Detective Racy’s interview of Ressler was played for the jury. Detective Racy testified that

he had separately asked both Ressler’s daughter and her mother to describe Ressler’s penis,

which they did, with the mother’s description being much more detailed.

       Ressler’s daughter testified that she was currently nineteen years old, that her father

was Richard Ressler, and that her father had full custody of her for much of her childhood.

She testified that, during that time, she did not regularly visit her mother, seeing her only once.

She testified that, while living with her father, she became estranged from her mother and

brother, that her father told her that her mother didn’t love her, and that her father would

record her conversations with her mother. Her father also started homeschooling her using a

computer program and instructed her not to tell her mother. She testified that within the first

year of homeschooling, her father stopped grading her work and stopped helping her with it.

By eighth grade, she stopped doing the work altogether; she testified that her father knew this.

He also refused to allow her to be part of a homeschool group and refused to allow her to go

back to public school when she asked to do so. She testified that she “had no social life” and

did not get to see anyone. She testified that they “stopped leaving the house altogether” and

that she did the cooking and cleaning.




                                                4
                                 Cite as 2017 Ark. App. 208

       Ressler’s daughter testified that her father’s sexual abuse began when she was six or

seven years old, when he would touch her in the vaginal area over her clothing. She described

escalating abuse that involved touching without clothes and bathing together. Even though

she took showers alone when at her mother’s home, her father insisted that they take baths

together. Ressler’s daughter testified that, when she was about eight or nine years old, her

father began masturbating in front of her, lying naked with her, and touching her genitals.

Ressler’s daughter testified that he made her read books and watch movies on “The Law of

Attraction,” and that he told her it would bring him happiness and bliss if he could have sex

with her. He also made her perform oral sex on him. She testified that, at about age thirteen

or fourteen, he began attempting to have vaginal sex with her, but that it hurt and he would

stop momentarily, then try again. She testified that her father purchased sex toys and used

them on her and that he used olive oil as a lubricant. She specifically testified that her father

had inserted his penis into her vagina. At first he used condoms but then stopped using them.

She testified that one time he ejaculated inside of her and was afraid he had gotten her

pregnant.

       Ressler’s daughter also testified that her father told her she could not tell anyone about

the abuse, that they wouldn’t understand, and that if he was arrested he would kill himself. She

testified that he became depressed when he could not have sex with her, so she tried to be

quiet and comply, even when it hurt. She testified that he also had her read online stories of

father-daughter incest to normalize what he was doing.

       Ressler’s daughter testified that the abuse stopped when she was sixteen. She testified

that her father asked her to drink so much that she would pass out so that he could have sex


                                               5
                                 Cite as 2017 Ark. App. 208

with her. She said they drank Captain Morgan rum together and that she remembered throwing

up. The next morning, he told her he realized how bad things had gotten, and from that point

on they pretended it had never happened. However, during arguments she would bring up

how angry she was, and her father would say that if she told the police, he would kill himself.

The State introduced Ressler’s daughter’s journal entries discussing the abuse.

       Ressler’s daughter testified that she had thought about running away and even started

to make plans to move to Florida to live with a boy she had met online, but he had turned out

to be an older man. She then decided to move in with her half-brother and his girlfriend when

she turned eighteen, which her father agreed to. After moving in with her brother, she told

them about the abuse, and they insisted that she tell her mother and go to the police.

       The defense played an excerpt of Detective Racy’s videotaped interview of Ressler’s

daughter, in which she describes her father’s penis as not having any moles.

       At the close of the State’s case, the defense moved for directed verdict, arguing that

the State had not made a prima facia case of rape because (1) the evidence was only Ressler’s

daughter’s uncorroborated testimony and (2) there was no evidence that Ressler ever

completed the act of sexual intercourse. The defense argued that Ressler’s daughter’s

testimony had been only that Ressler had touched her, used sex toys on her, and had attempted

to have sex with her, but that there was no proof of penetration. The defense also argued that

Ressler’s daughter failed to give exact dates for the abuse. The court denied the motion, stating

that the testimony had been that Ressler forced her to perform oral sex and had penetrated

her vaginally and anally, and such evidence was sufficient under the statute.




                                               6
                                  Cite as 2017 Ark. App. 208

       The defense then presented the testimony of Ressler’s friend Greg Smith, who testified

that Ressler’s relationship with Ressler’s daughter seemed close and happy. He testified that a

week before trial, Ressler asked him to take a picture of Ressler’s penis, which he did. Smith

testified that Ressler’s penis had a large mole.

       Corey Smith testified that she is the wife of Greg Smith, that she and her family knew

Ressler and Ressler’s daughter, and that she thought Ressler’s daughter “was happy as a lark.”

She stated that Ressler’s daughter never confided in her about sexual abuse.

       Phoebe Hutchinson, the daughter of Greg and Corey Smith, testified that she and

Ressler’s daughter had been friends growing up, that Ressler’s daughter seemed happy, and

that she had never revealed any abuse.

       Ressler testified on his own behalf. He testified to his divorce and custody battle with

his wife, which he stated included her filing false charges against him. He denied telling his

daughter to lie to her mother about anything. He denied his daughter’s allegations about any

form of sexual abuse. He claimed that their relationship had deteriorated due to his depression.

On cross-examination, he testified that he believed her mother had told her to say these things.

       The defense renewed its motion for directed verdict, saying simply that it was “based

on the same arguments that were made before,” and the court again denied it. The jury found

Ressler guilty of rape and sentenced him to thirty years in the Arkansas Department of

Correction. Ressler filed a timely appeal.

       Although he raises it as his third point on appeal, preservation of Ressler’s right to

freedom from double jeopardy requires a review of the sufficiency of the evidence prior to a

review of trial errors. Byrum v. State, 318 Ark. 87, 90, 884 S.W.2d 248, 250 (1994). The test for


                                                   7
                                  Cite as 2017 Ark. App. 208

determining sufficiency of the evidence is whether there is substantial evidence, direct or

circumstantial, to support the verdict. Jackson v. State, 2011 Ark. App. 528, at 5–6, 385 S.W.3d
394, 397 (citing Johnson v. State, 337 Ark. 196, 201, 987 S.W.2d 694, 697 (1999)). On appeal, we

consider only the evidence that supports the verdict, viewing the evidence in the light most

favorable to the State. LeFever v. State, 91 Ark. App. 86, 89, 208 S.W.3d 812, 815 (2005).

Evidence is substantial if it is forceful enough to compel reasonable minds to reach a

conclusion and pass beyond suspicion and conjecture. Harmon v. State, 340 Ark. 18, 22, 8
S.W.3d 472, 474 (2000). We do not weigh the evidence presented at trial, as that is a matter

for the fact-finder. Jackson, 2011 Ark. App. 528, at 5–6, 385 S.W.3d at 397. Witness credibility

is an issue for the fact-finder, who is free to believe all or a portion of any witness’s testimony

and whose duty it is to resolve questions of conflicting testimony and inconsistent evidence.

LeFever, 91 Ark. App. at 89, 208 S.W.3d at 815.

       Ressler’s only sufficiency argument is that “the evidence presented came solely from

the alleged victim with no corroborating evidence to sustain the elements of the charge.” This

argument has no merit. It is well established that the uncorroborated testimony of a victim,

even a child, is sufficient to sustain a conviction for rape. Vance v. State, 2011 Ark. 392, at 5,

384 S.W.3d 515, 518 (citing Brown v. State, 374 Ark. 341, 288 S.W.3d 226 (2008)) (“A rape

victim’s uncorroborated testimony describing penetration may constitute substantial evidence

to sustain a conviction of rape, even when the victim is a child.”). Moreover, Detective Racy

testified that he photographed and recovered items from Ressler’s home that corroborated the

victim’s story. We hold that there was substantial evidence to support Ressler’s conviction and

affirm on this point.


                                                8
                                  Cite as 2017 Ark. App. 208

       Ressler next argues that the court erred in denying his motion to suppress evidence

gathered from his daughter’s home on Pine Street. As presented in his appellate brief, this

argument is undeveloped, unsupported by legal authority, and difficult to follow. We will not

reverse when a point on appeal is unsupported by convincing arguments or sufficient citation

to legal authority. Watson v. State, 2015 Ark. App. 721, at 6, 478 S.W.3d 286, 290. Ressler’s

daughter consented to the search of her home and the seizure of her property. While Ressler

moved to suppress evidence below, he never fully articulated the legal basis for his suppression

motion, and he has again failed to do so here. To the extent that he argues on appeal that the

search warrant was improperly based on his daughter’s hearsay statements to Detective Racy,

Ressler never raised that argument below, and it is therefore unpreserved for appellate review.

Williamson v. State, 2013 Ark. 347, at 9, 429 S.W.3d 250, 255–56. Moreover, we have previously

said that uncorroborated statements by a victim of the alleged crime are sufficient for a warrant

to issue. Wormley v. State, 2010 Ark. App. 474, at 7–8, 375 S.W.3d 726, 731–32. We affirm on

this point.

       Ressler’s last point on appeal is that the trial court erred in denying his motion to

suppress his statements to Detective Racy because, he claims, he was not advised of the

specific crime he was suspected of having committed. Again, Ressler cites to no legal authority

for this particular argument, instead relying on cases that stand for the well-established rule

that it is the State’s burden to prove that a statement is voluntary and that a waiver of rights is

knowingly and intelligently made. In Colorado v. Spring, 479 U.S. 564, 577 (1987), the United

States Supreme Court held that “a suspect’s awareness of all the possible subjects of

questioning in advance of interrogation is not relevant to determining whether the suspect


                                                9
                                  Cite as 2017 Ark. App. 208

voluntarily, knowingly, and intelligently waived his” rights. As a result, we have held that there

is no legal requirement that a defendant know that he is a suspect in a specific crime before

waiving his rights. Ramirez v. State, 91 Ark. App. 271, 273–74, 209 S.W.3d 457, 459 (2005). We

affirm on this point.

       Affirmed.

       ABRAMSON and KLAPPENBACH, JJ., agree.

       Terry Goodwin Jones, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                               10